Michael S. Sperling
Ricardo F. Estrada
Bradley E. Grel|
Kathryn P. Heyer
|Vlichael C. Demo*
lVlarcel|a S. Spoto
Patrlck D. Bomhack
lVlichael Ryan*

*Also Licensed in Illinois

January 28, 2019

SPERL|NG LAW OFFlcEs LLC

Suite 1020
100 East Wisconsin Avenue
lVli|Waukee, Wisoonsin 53202
Telephone (414) 273~7100
Facsimile (414) 276~9022

Honorable Nancy Joseph
U.S. Eastern District of Wisconsin
517 E. Wisconsin Avenue, Rm. 249

l\/lilwaukee, Wl 53202

Re: Rowsey v. City of Milwaukee, et al.; 2016-CV-1469
Sett|ement Agreement

Dear Judge Joseph:

F’aralega|s

Kris Ristow
Yvonne Wittlieff
Cara Levinson
Al|ison Bout

Legal Assistants
lV|ax Beckert
Anne Schmidt
Stacy Blook
Lindsay Beckert

LaW Clerks
Aaron Weiland

Please note that We are still Waiting to finalize the settlement for Mr. Rowsey. Due to a
lack of funding of the City of l\/lilwaukee’s claims fund, there Was a delay in the process
of finalizing the claim. Attorney Gehling has informed me that the settlement is likely to
be approved soon and that a check Will be fon)varded to my office in early February.

Once We receive the settlement check, the parties Will file the dismissal papers With the

coud.

Thank you for your patience With us.

Very trul yours,

( C,‘¥/

l\/lichae| C. Demo
Attorney-at-Law

CC: Naomi Gehllng, Esq.

Case 2:16-cv-01469-N.] Filed 01/28/19 Page 1 of 1 Document 48

 

